Exhibit 10.28
Non-Employee Director Compensation
     Cash compensation for non-employee directors is as follows:

                                                              Committee    
Annual   Board Meeting Attended   Meeting Position   Retainer*   In Person   By
Telephone   Attended
Board Chairman
  $ 30,000     $ 2,000     $ 500     $ 500  
Audit Committee Chairman
  $ 30,000     $ 2,000     $ 500     $ 500  
Compensation Committee Chairman
  $ 27,500     $ 2,000     $ 500     $ 500  
Nominating and Corporate Governance Committee Chairman
  $ 25,000     $ 2,000     $ 500     $ 500  
Board Member (other than Board or Committee Chairs)
  $ 20,000     $ 2,000     $ 500     $ 500  

 

*   Each non-employee director is entitled to only one annual retainer fee.

     Equity compensation for non-employee directors is as follows:
     Annual Grants. Each year, immediately following Cardica, Inc.’s Annual
Meeting of Stockholders, each non-employee director will be granted an option to
purchase 5,000 shares of the Company’s common stock. Each such option will vest
monthly over the ensuing year.
     Initial Grants. Automatically upon becoming a director, any new
non-employee director shall be granted an option to purchase 15,000 shares of
Cardica, Inc.’s common stock, vesting monthly over three years.
     The foregoing compensation for non-employee directors was approved by
Cardica, Inc.’s board of directors on August 13, 2008, effective immediately.

